Case 2:20-cv-01427-DMG-MAA Document 14 Filed 04/29/20 Page 1 of 1 Page ID #:259



                               UNITED STATES DISTRICT COURT               JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-1427-DMG (MAAx)                                  Date     April 29, 2020

  Title Gudy Aguilar v. KTL, Inc., et al.                                           Page     1 of 1

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                             NOT REPORTED
               Deputy Clerk                                           Court Reporter

     Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
              None Present                                             None Present

  Proceedings: IN CHAMBERS—ORDER GRANTING PLAINTIFF’S MOTION TO
               REMAND [11]

          On March 13, 2020, Plaintiff Gudy Aguilar filed a Motion to Remand this action to Los
  Angeles County Superior Court. [Doc. # 11 (“MTR”).] The MTR is scheduled for a hearing on
  May 15, 2020 at 9:30 a.m. Defendants have not filed an opposition to the motion, and the April
  24, 2020 deadline for doing so has passed. See C.D. Cal. L.R. 7-9 (providing that an opposition
  must be filed no later than 21 days before the hearing on the motion). Accordingly, the Court
  GRANTS Plaintiff’s motion and VACATES the May 15, 2020 hearing and scheduling
  conference. See Oakley, Inc. v. Nike, Inc., 988 F. Supp. 2d 1130, 1139 (C.D. Cal. 2013) (citing
  C.D. Cal. L.R. 7-12) (“[T]he Local Rules permit the Court [to] deem failure to oppose as consent
  to the granting of the motion.”).

          This action is hereby REMANDED to the Los Angeles County Superior Court.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
